Citation Nr: 0735498	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-26 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable initial disability rating for 
residuals of a perforated duodenal ulcer, from April 10, 
2002. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York.  

A September 2003 statement of the case (SOC) had reopened the 
veteran's service connection claims for ulcer and stomach 
conditions, and denied entitlement to service connection for 
both of these disorders.  The veteran had an RO hearing in 
December 2003.  Although the veteran testified to his history 
of ulcers at this hearing, the hearing generally discussed 
his stomach problems.  Later documents of record subsequent 
to the January 2005 rating decision here on appeal, however, 
restricted the veteran's intent to appeal to the issue of a 
higher initial rating for residuals of a perforated duodenal 
ulcer.  

Nonetheless, in view of the evidence on file, to include the 
veteran's hearing testimony and medical evidence discussed 
herein below in connection with the issue on appeal, the 
record raises the issue of entitlement to service connection 
for an abdominal disability separate from the veteran's 
service-connected residuals of a perforated duodenal ulcer.  
The issue of entitlement to service connection for an 
abdominal disability separate from residuals of a perforated 
duodenal ulcer is not certified or developed for appeal, and 
is therefore referred to the RO for appropriate development.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
assigned the residuals of a perforated ulcer was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.

FINDING OF FACT

For the period since April 10, 2002, the veteran's residuals 
of a perforated duodenal ulcer do not include a diagnosis of 
a current duodenal ulcer, and do not manifest as a deep scar, 
or a scar that causes limited motion, or as a superficial 
scar covering an area or areas of 144 square inches or 
greater, or as a scar that is poorly nourished, with repeated 
ulceration, or tender, or unstable, or painful on 
examination. 


CONCLUSION OF LAW

For the period since April 10, 2002, the veteran's residuals 
of a perforated duodenal ulcer have not met the criteria for 
a compensable initial rating.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.114, 4.118, Diagnostic 
Codes 7305, 7801-7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted service connection for residuals of a 
perforated duodenal ulcer in January 2005, and a 
noncompensable evaluation was assigned, effective April 10, 
2002.  The RO employed Diagnostic Codes 7305, for duodenal 
ulcers, and 7805, for scars, when assigning the veteran his 
disability rating for residuals of a perforated duodenal 
ulcer.  That noncompensable disability rating remains in 
effect to this date.  

In order to receive a rating higher than a noncompensable 
(i.e., zero percent) rating for duodenal ulcers at any time 
since April 10, 2002, the veteran must at least demonstrate 
recurring symptoms of a duodenal ulcer once or twice yearly.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

Prior to August 30, 2002, Diagnostic Code 7805 provided for 
rating scars based on the limitation of function of the part 
affected.  Diagnostic Code 7803 provided a 10 percent 
evaluation for superficial scars that were poorly nourished 
and with repeated ulceration.  Diagnostic Code 7804 provided 
a 10 percent evaluation for superficial scars that were 
tender and painful upon objective demonstration.  

Since August 30, 2002, a 10 percent rating is applicable 
under Diagnostic Code 7801 for a scar other than on the head, 
face, or neck, that is deep, or that causes limited motion.  
A 10 percent rating is applicable under Diagnostic Code 7802 
for a scar other than on the head, face, or neck, that is 
superficial and does not cause limited motion, or if the area 
of the scar is 144 square inches or greater.  The revised 
Diagnostic Code 7803 provides a 10 percent rating for scars 
that are superficial, unstable.  A 10 percent rating is also 
applicable under Diagnostic Code 7804 for scars that are 
superficial, painful on examination.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  Other scars are to be 
rated based on limitation of function of the part affected 
under Diagnostic Code 7805.  38 C.F.R. § 4.118 (2007).

The veteran has been rated for scars under Diagnostic Code 
7805 alone since having been granted service connection in 
this matter.

Since April 10, 2002, the pertinent evidence of record 
includes a VA ulcer examination report dated in December 
2003, VA ulcer and scars examination reports dated in July 
2005, and VA treatment records from April 2002 to March 2005; 
additionally, there are private treatment records received 
from St. Joseph's Hospital in Elmira, New York, dated from 
April 2002 to November 2004.  

These records do not show clinical evidence of a diagnosis of 
a current duodenal ulcer, much less one with recurring 
symptoms once or twice yearly.  Furthermore, the 
aforementioned clinical records do not show the veteran's 
service-connected condition manifesting a deep scar, or a 
scar that causes any limited motion, or a superficial scar 
covering an area or areas of 144 square inches or greater, or 
a poorly nourished scar, with repeated ulceration, or a scar 
that is tender or unstable, or painful on examination.   The 
August 2005 scar examiner specifically concluded that the 
veteran did not have any disability from the perforated ulcer 
that he could determine, and that there were no residual 
limitations or problems with the scar from the perforated 
ulcer that he could discern.  The August 2005 ulcer examiner 
concluded by indicating that although there was a history of 
a perforated ulcer, the veteran's GI [gastrointestinal] study 
results of record were negative.  The December 2003 ulcer 
examiner reported no findings sufficient to warrant a 
compensable rating for either ulcer or scars.  No clinical 
evidence of record contradicts the aforementioned medical 
findings.  As such, entitlement to higher initials ratings 
for any period since April 10, 2002 is denied.

In reaching this decision the Board acknowledges that the 
veteran has been treated on an outpatient basis by VA for 
complaints of nausea and some vomiting.  There is no 
competent evidence, however, that any service-related 
residuals of a perforated ulcer were clinically found to meet 
the aforementioned requirements for a compensable rating 
under the applicable Diagnostic Codes for duodenal ulcer and 
scars.  

Indeed, the medical evidence of record indicates that the 
veteran's complaints of nausea and vomiting are not related 
to his residuals of a perforated duodenal ulcer.  This is 
substantiated by an April 2001 upper GI [gastrointestinal] 
endoscopy report from a private physician, J.E.C., M.D., 
which diagnosed a gastric polyp lesion but found that the 
veteran's duodenum was normal in first, second, and third 
portions.  A private surgical pathology report from S.S.S., 
M.D., also dated in April 2001, diagnosed mild chronic 
inflammation of the stomach.  To the extent the veteran 
suffers from abdominal symptoms, such symptoms appear 
unrelated to any disease of the duodenum, but rather due to 
non-service connected symptomatology arising from his stomach 
and esophagus.  The absence of clinical evidence 
independently verifying that the veteran's service-connected 
residuals of a perforated duodenal ulcer meets the 
requirements for a compensable rating is therefore clear from 
a review of the available medical evidence. 

As the preponderance of the evidence is against the veteran's 
claim of entitlement to a compensable disability rating for 
service-connected residuals of a perforated duodenal ulcer, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in May 2005 
correspondence of the information and evidence needed to 
substantiate and complete the claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
sufficient notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.


ORDER

Entitlement to a compensable initial disability evaluation 
for residuals of a perforated duodenal ulcer is denied.



____________________________________________
JONATHAN B. KRAMER 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


